Citation Nr: 1130869	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  01-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a disability rating in excess of 10 percent prior to February 26, 2010, for hemorrhoids, status post hemorrhoidectomy.  

3.  Entitlement to a disability rating in excess of 20 percent effective February 26, 2010, for hemorrhoids, status post hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to January 1992.  He also had a period of unverified service from March to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in December 2003 and February 2009.  On each occasion, they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, within the December 2003 Board decision and remand, the Board found new and material evidence had been submitted to reopen the Veteran's service connection claim for a back disability, and that issue may now be considered on the merits.  

During the course of this appeal, the Veteran was granted an increased rating, to 20 percent, for his hemorrhoids.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  Additionally, because this award was made effective only from February 26, 2010, the single issue of an increased rating for hemorrhoids has been separated into multiple issues to reflect this staged rating.  







FINDINGS OF FACT

1.  The Veteran has not presented competent evidence that a current back disability began during military service or as the result of a disease or injury sustained therein, or manifested to a compensable degree within a year thereafter.

2.  Prior to February 26, 2010, the Veteran's hemorrhoids did not result in persistent bleeding, secondary anemia, or fissures.  

3.  Beginning February 26, 2010, the Veteran's hemorrhoids resulted in anal fissures and bleeding, without anal prolapse or stricture, or more than occasional loss of sphincter control.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for a disability rating in excess of 10 percent prior to February 26, 2010, for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).  

3.  The criteria for a disability rating in excess of 20 percent effective February 26, 2010, for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In January 2001, June 2001, March 2004, February 2008, May 2008, May 2009, and October 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not provided prior to the February 2000 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in April 2009.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Veteran has reported medical treatment during military service at Walter Reed Army Medical Center.  Repeated requests to this medical center have not, however, yielded any such treatment records, and in a May 2009 statement, the Medical Records Administration of Walter Reed indicated that no such records could be found.  Pertinent medical records have been obtained, however, from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The Veteran has also been afforded VA medical examination on several occasions, most recently in February 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a back disability.  The Board finds, however, that the record, which does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking the Veteran's current back disability to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Back disability

The Veteran seeks service connection for a back disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran's service treatment records are negative for any diagnosis of or treatment for a back disability.  The Veteran first filed a service connection claim for a back disability in 1992.  He failed to report for scheduled VA medical examinations in October 1992, however, and his claim was denied.  He did not initiate an appeal.  As noted above, this issue was reopened for consideration on the merits in the Board's December 2003 decision and remand.  

A private treatment record dated in November 1998 noted a diagnosis of a lumbar sprain, with initial onset reportedly in September 1998.  August and September 2000 private medical treatment records confirm treatment for back pain following an on-the-job injury in August of that year.  A September 2000 private CT scan indicated herniated nucleus pulposus of the lumbosacral spine.  An October 2000 private MRI confirmed a herniation of the low back at L5-S1, along with disc bulging at L3-4 and L4-5.  The Veteran again sought treatment in October 2000 for low back pain.  He reported onset of back pain approximately 2 months ago, while lifting heavy objects at work.  

A VA orthopedic examination was afforded the Veteran in July 2001.  He stated that following the use of spinal anesthesia during a 1991 hemorrhoidectomy, he has experienced low back pain.  He gave a history of a November 2000 lumbar laminectomy.  Currently, he experienced recurrent and severe low back pain.  After physical examination of the Veteran, the VA examiner diagnosed lumbar myositis, herniated nucleus pulposus at L5-S1, and bulging discs at L3-S1.  The examiner did not give a date of onset for the Veteran's spinal disability.  

In February 2002, the Veteran was awarded Social Security Disability benefits by the Social Security Administration (SSA) based on a spinal disability.  Onset of a spinal disability during military service was not indicated with the SSA records.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a back disability.  Although the competent evidence of record clearly establishes a current spinal disability, it does not suggest onset of such a disability during military service, and there is no evidence of the disability within a year thereafter.  Specifically, the Veteran's service treatment records are negative for any diagnosis of or treatment for a back disability, and while he was scheduled for a VA medical examination in October 1992, shortly after his January 1992 service separation, he did not report for this examination.  Thereafter, he did not again seek private or VA treatment for a back disability until November 1998, when he was seen by a private examiner.  At that time, he gave September 1998 as the date of onset of this disability.  Thereafter, he again sought treatment beginning in August 2000 following an on-the-job injury sustained that same month.  As the first diagnosis of or treatment for a back disability dates to 1998, six years after the Veteran's service separation, and the record does not otherwise reflect onset of a back disability during military service or within a year thereafter, the Board must conclude that any current spinal disability is unrelated to service and did not have its onset until many years thereafter.  A lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has also alleged that his back disability began following the use of a spinal anesthesia during an in-service hemorrhoidectomy.  Although it appears that the Veteran did undergo a hemorrhoidectomy during service, the service treatment records do not indicate that a spinal anesthesia was used at that time.  Even assuming that was the case, the Board notes that the Veteran did not seek treatment for or otherwise complain of back pain during service or for many years afterward.  After service, he attributed his current spinal disabilities to an on-the-job injury in 2000; thus, any allegations made several years after service separation of onset of a spinal disability during military service are not found to be credible by the Board in light of the record discussed above, and continuity of symptomatology has not been established.  Additionally, no competent expert has alleged that the Veteran's current back disabilities were caused by or are otherwise related to any surgery performed during active military service.  

The Veteran himself alleges that he sustained a spinal disability during military service.  As a layperson, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Spinal disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Additionally, as already discussed above, the Veteran's contentions regarding in-service onset of a spinal disability are in conflict with the remainder of the competent evidence of record, including the Veteran's own statements to private medical examiners, and are not found credible by the Board.  

In conclusion, the evidence of record suggests against onset of a back disability during military service or within a year thereafter, or as the result of a disease or injury incurred therein.  Therefore, service connection for a back disability must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased rating-Hemorrhoids

The Veteran seeks an increased initial rating for his service-connected hemorrhoids.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Hemorrhoids are rated under Diagnostic Code 7336, for internal or external hemorrhoids.  This Code provides a noncompensable rating for mild or moderate hemorrhoids, a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or evidencing frequent recurrences; and a 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  A 20 percent evaluation represents the maximum schedular evaluation for this disability under this Code.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

a.  Prior to February 26, 2010

Considering first the period prior to February 26, 2010, the Board finds a disability rating in excess of 10 percent is not warranted for this period.  

Upon receipt of his claim, the Veteran was afforded a September 1999 VA medical examination.  He gave a history of hemorrhoids with first onset during military service, eventually requiring a hemorrhoidectomy in approximately 1992.  Currently, he continued to experience rectal pain and occasional bleeding.  On physical evaluation, he had adequate sphincter control and no indication of fecal leakage or involuntary bowel movements.  He was also negative for anal prolapse, fissures, or anemia.  A prominent external hemorrhoid was present on physical observation, without thrombosis.  No evidence of bleeding was present.  The final impression was of recurrent external hemorrhoids, status post hemorrhoidectomy.  

In April 2000, the Veteran was hospitalized for one week for excision of a perianal mass.  This surgical procedure was without complications, and his post-operative recovery appeared to be normal and complete.  

Another VA medical examination was afforded the Veteran in April 2001.  He again reported recent rectal pain with occasional bleeding and fecal leakage.  On physical evaluation, he had good sphincter control, with no evidence of fecal leakage, anemia, or anal fissures or prolapse.  No evidence of anal bleeding was present.  Skin tags were present.  The final impression was of recurrent external hemorrhoids, status post hemorrhoidectomy.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against an initial rating in excess of 10 percent prior to February 26, 2010.  The evidence for this time period does not reflect hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, as would warrant a 20 percent evaluation.  According to the September 1999 and April 2001 VA examination reports, while the Veteran reported occasional bleeding following hard stools, this bleeding was neither persistent nor resulting in anemia.  Although the Veteran was hospitalized for surgical excision of a perianal mass in April 2000, this hospitalization was of one week's duration, was without complications, and appears to be the only hospitalization of record during this appeal for this disability.  In conclusion, the preponderance of the evidence is against the award of an increased initial rating for the Veteran's hemorrhoids.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating, in excess of that already awarded, is not currently warranted.  See Fenderson, 12 Vet. App. at 119.  Additionally, entitlement to an extraschedular evaluation will be discussed in greater detail below.  

b.  Effective February 26, 2010

As noted above, the Veteran has been granted an increased rating, to 20 percent, for his hemorrhoids, effective February 26, 2010.   

Most recently, the Veteran was afforded a VA medical examination in February 2010 for evaluation of his service-connected hemorrhoids.  The claims file was reviewed in conjunction with the examination.  His current symptoms included rectal bleeding on a weekly basis, usually after passing a hard stool.  He also reported occasional diarrhea.  Other symptoms included occasional rectal pain, itching, and burning.  Recently, he had experienced two incidents in the past two months of bowel incontinence.  On physical examination, external hemorrhoids, 5mm in size and without evidence of thrombosis or bleeding, were present.  An anal fissure was also present, without evidence of excessive or redundant tissue.  The Veteran's anal fistula was palpable in the rectal tract, without evidence of tenderness or discharge.  His sphincter tone was noted to be mildly decreased.  No anal prolapse was present.  The final impression was of hemorrhoids with anal fissure.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability in excess of 20 percent effective February 26, 2010, for the Veteran's service-connected hemorrhoids.  As noted above, a 20 percent evaluation represents the maximum schedular evaluation under Diagnostic Code 7336, for hemorrhoids.  Nevertheless, the Board must consider entitlement to a higher rating under other diagnostic criteria, or on an extraschedular basis.  See 38 C.F.R. § 3.321.  Review of the record, including the February 2010 VA examination report, however, does not reflect loss of sphincter control, anal prolapse, rectal or anal stricture, or other related impairment as would result in a higher evaluation under other applicable diagnostic criteria.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-37.  Extraschedular consideration is also not warranted, as will be discussed in greater detail below.  In conclusion, the preponderance of the evidence is against the award of an increased rating for the Veteran's hemorrhoids.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating, in excess of that already awarded, is not currently warranted.  See Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required extended hospitalization or long absences from work for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent prior to February 26, 2010, and in excess of 20 percent thereafter, for the Veteran's service-connected hemorrhoids.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






ORDER

Entitlement to service connection for a back disability is denied.  

Entitlement to a disability rating in excess of 10 percent prior to February 26, 2010, for hemorrhoids, status post hemorrhoidectomy, is denied.  

Entitlement to a disability rating in excess of 20 percent effective February 26, 2010, for hemorrhoids, status post hemorrhoidectomy, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


